DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 16/114,660 filed on 08/28/2018 have been examined.
The Printer Rush filed on 04/12/2021 has been entered and fully considered.
IDS filed 04/09/2021 has been reviewed and considered. 
Claims 1-20 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/09/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The closest prior art of record is Chen et al. [USPGPub 2016/0069699], hereinafter referred to as Chen, Arrasvuori et al. [USPGPub 2011/0238690], hereinafter referred to as Arrasvuori, and Laube et al. [USPGPub 2012/0022782], 
Chen, Arrasvuori, and Laube disclose a method comprising: 	receiving, via a network apparatus comprising at least one processor, at least one memory, and at least one communication interface configured to communicate via at least one network, navigation data, the navigation data comprising a plurality of point of interest (POI) models, each POI model being a representation of a POI;  	generating, via the network apparatus, an entity of interest (EOI) model based on the POI models corresponding to the two or more POIs, the determined link, and the data extraction model; 	storing, via the network apparatus, the EOI model as an EOI data record in a geographic database; and 	at least one of: 		performing, by the network apparatus and based at least in part on at least a portion of the EOI data record, one or more navigation functions, or 		providing, by the network apparatus, at least a portion of the EOI data record such that a computing device receives the at least a portion of the EOI data record and performs one or more navigation functions based at least in part on the at least a portion of the EOI data record.
As per claims 1, 9, and 16, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious analyzing, via the network apparatus, at least a portion of the plurality of POI models based on a data extraction model to determine a link between two or more POIs based on POI models corresponding to the two or more POIs, wherein the link between the two or 
Claims 2-8 depend from claim 1, 10-15 depend from claim 9, and 17-20 depend from claim 16 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662